Case 3:20-cv-02190-DMS-DEB Document 13-12 Filed 02/15/21 PageID.382 Page 1 of 9




                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF CALIFORNIA



  LANA RAE RENNA, et al.,           Case No. 20-cv-2190-DMS-DEB

        Plaintiffs,                 DECLARATION OF JOSEPH OSTINI
                                    IN SUPPORT OF PLAINTIFFS’
                                    OPPOSITION TO DEFENDANTS’
                                    MOTION TO DISMISS FIRST
                                    AMENDED COMPLAINT
  vs.
                                    Date / Time: TBD
                                    Courtroom: 13A
                                    Judge: Hon. Dana M. Sabraw

  XAVIER BECERRA, et al.,

        Defendants.




                                          1
Case 3:20-cv-02190-DMS-DEB Document 13-12 Filed 02/15/21 PageID.383 Page 2 of 9




  I. DECLARATION OF JOSEPH OSTINI

  I, Joseph Ostini, declare as follows:

        1. I am not a party in the above-titled action. I am over the age of 18, have

  personal knowledge of the facts referred to in this declaration, and am competent to

  testify to the matters stated below.

        2. I am a licensed attorney in the state of California.

        3. I have reviewed and I am familiar with the various firearms definitions

  contained under the California Penal Code.

        4. From November 8, 2020, to November 30, 2020, I conducted an Internet

  search of all new commercially available firearms for sale to U.S. residents.

        5. This search was conducted specifically by reviewing the websites of most

  readily identified major firearms manufacturers within the U.S. As part of my

  search, I identified 40 different handgun manufacturers in the U.S., which include

  most of the largest manufacturers of different types of handguns in the U.S.

        6. In conducting this search, I reviewed Cal. Penal Code sec. 31900, 31905,

  and 31910 et seq. Specifically, I identified semiautomatic pistols and revolvers and

  searched to see how many different types of handguns from these manufacturers are

  commercially available for purchase to residents in a majority of states and yet are

  banned by California’s roster requirements.
                                                2
Case 3:20-cv-02190-DMS-DEB Document 13-12 Filed 02/15/21 PageID.384 Page 3 of 9




        7. In analyzing these Penal Code sections, I applied the law to the prohibited

  features and stated exceptions that these firearms possessed. I then made a

  determination of which handguns were likely prohibited by California’s roster

  requirements.

        8. Attached as Exhibit 1 is a true and correct copy of a table I created listing

  the numerous firearms that are prohibited in California but freely available for sale

  in much of the U.S. This table is supported by the embedded hyperlinks illustrating

  the handguns available for sale and by their model numbers.

        9. In reviewing the 40 different manufacturers of pistols, I identified and

  catalogued which pistols available for sale are on the California roster and which

  ones are not.

        10. Below is a list of hyperlinks to websites containing additional relevant

  information on which I relied concerning the handguns which are commercially

  available throughout the country but banned under California’s handgun roster:

        https://oag.ca.gov/firearms/certified-handguns/search (“Handguns Certified

  for Sale” in California)

        https://oag.ca.gov/sites/all/files/agweb/pdfs/firearms/forms/op.pdf

  (“California’s Roster of Exempted Olympic Competition Pistols”)


                                                3
Case 3:20-cv-02190-DMS-DEB Document 13-12 Filed 02/15/21 PageID.385 Page 4 of 9




        https://www.moneytalksnews.com/slideshows/the-biggest-gun-companies-

  in-the-u-s-market/ (“The Biggest Gun Companies in the U.S. Market”)

        https://web.archive.org/web/20181124171330/http://www.calgunsfoundatio

  n.org/roster (“California DOJ’s Handgun Roster, Microstamping Requirement, and

  Legal Action Against Them”)

  II. ANALYSIS

        A. Off-Roster Handguns Are Commonly Sold Outside of California.

        Throughout the United States, handguns not listed on California’s roster are

  commonly bought and sold. Only a few states have anything even remotely similar

  to California’s roster. It is worth noting that most Americans that purchase handguns

  outside of California do not purchase California-roster handguns because they are

  viewed as outdated. This is because very few new models of semiautomatic

  handguns are available for purchase to California residents.

        A few exceptions do exist, such as the Olympic Pistol exception and buying

  handguns on the used market from former law enforcement via a private-party sale

  exception. See e.g., Pen. Code § 32105. But these sales and exceptions make up an

  exceedingly small percentage of the total handguns sold within California.




                                               4
Case 3:20-cv-02190-DMS-DEB Document 13-12 Filed 02/15/21 PageID.386 Page 5 of 9




         In addition, it is worth noting that modern semiautomatic handguns are not

  on the roster. For example, the Generation 5 Glock fetches a premium price when

  available for sale to California residents via the private-party law-enforcement

  exception, which, again, is an exception largely unavailable to the ordinary

  Californian. As a result, this limits the class of people that can buy modern handguns.

        Lastly, the provided data shows that the overwhelming majority of handguns

  for sale in the United States are not on the roster. As a result, off-roster handguns are

  the norm outside of California. Therefore, these modern off-roster handguns are in

  common use throughout the United States.

        B. The Number of Firearms on the Roster Is Dropping Steadily

        The number of firearms on the California roster is dropping steadily.

  Presently, approximately 805 handguns are listed on the roster. However, many of

  these handguns are virtually identical to one another. Small cosmetic differences are

  enough to make the firearms technically different firearms under the law, thus

  requiring a separate roster entry in order to be legal for purchase.

        In addition, every year, handguns are removed from the roster for a variety of

  reasons. To be kept on the roster, a manufacturer must annually reapply to the roster

  and pay a fee. For many manufacturers, compliance is not worth the effort or
                                                 5
Case 3:20-cv-02190-DMS-DEB Document 13-12 Filed 02/15/21 PageID.387 Page 6 of 9




  profitable enough to warrant the time and resources necessary to meet these

  requirements annually. In addition, the firearms industry is constantly evolving.

  Firearms companies change hands, go out of business, or abandon old designs

  because changes in technology or regulations no longer make them profitable.

  Consequently, these companies do not renew their handguns on the roster, and those

  handguns are removed from the roster, further reducing the available lot.

             The decertified handguns are not being replaced with new or additional

  substitutes. In fact, it is widely known that no new handguns have been added to the

  roster since 2013, when California added the controversial “microstamping”

  requirement.1 And, significantly, under newly enacted legislation (AB 2847), the

  DOJ must remove three of the “non-compliant” or “grandfathered” handgun models

  from the roster for every new “compliant” handgun model added to the roster. This

  new mandate will inevitably result in further reducing the roster of available

  handguns for ordinary Californians. Indeed, as more “grandfathered” handguns fall

  off the roster because either the manufacturer cannot renew the certification due to

  changes in the handgun’s design or features that render it “noncompliant” or the

  manufacturer simply elects not to renew the certification in favor of investing its



  1
      Cal. Penal Code § 31910(b)(7)(A).
                                               6
Case 3:20-cv-02190-DMS-DEB Document 13-12 Filed 02/15/21 PageID.388 Page 7 of 9




  resources into more modern models, the total number of guns on the roster could

  shrink to an exceedingly small number, possibly even to zero, in the coming years.

              It is worth noting that federal courts in recent years—including the U.S.

  Supreme Court—have recognized more clearly the right to bear arms. One need look

  only to the two most prominent Supreme Court cases in recent years to recognize

  this. McDonald and Heller indicated that universal handgun bans are

  unconstitutional. It is reasonable to conclude that California’s roster could be viewed

  as a de facto handgun ban and thus unconstitutional under the same legal reasoning.2

             In conducting my survey of 40 different firearms manufacturers, I consulted

  various trade publications to determine which are the most popular and largest

  manufacturers of handguns in the United States. After consulting these trade

  publications, I went to the websites of these 40 manufacturers to determine

  approximately how many of their handguns are on California’s roster. While no

  uniform method of identifying the available firearms models currently exists, one

  can quickly ascertain that the vast majority of the surveyed handguns are not on the

  roster.




  2
      McDonald v. City of Chicago, 561 U.S. 742 (2010); Heller v. District of Columbia, 554 U.S. 570 (2008).
                                                                 7
Case 3:20-cv-02190-DMS-DEB Document 13-12 Filed 02/15/21 PageID.389 Page 8 of 9




        Specifically, of the 40 manufacturers surveyed, I identified a total of 2,818

  different models of handguns. Of those, only 699 models were included on the roster

  during the time period that I conducted this survey (November 8, 2020 to November

  30, 2020), while the other 2,119 models were excluded from the roster. Thus, more

  than two-thirds (66%) of the surveyed handguns were excluded. Certainly, more

  available handgun models exist that do not possess the feature and design

  requirements necessary for roster inclusion. Many small manufacturers of firearms

  which my survey did not address have not gone through the effort to maintain their

  firearms on the roster because of the expenses and effort involved. In any complete

  survey of all handgun manufacturers and their handguns, it is quite likely the results

  would show that the percentage of otherwise commercially available handguns

  actually excluded from California’s roster is substantially higher. Therefore, an

  exclusion percentage of 66% represents an optimistic view of the percentage of

  handguns which are widely available throughout the country but which ordinary

  California residents cannot lawfully purchase or even self-manufacture.

  IV.   Conclusion

        In analyzing California’s handgun roster, we must conclude that the roster has

  the effect of allowing California residents to buy (and self-manufacture) only a small

                                                8
Case 3:20-cv-02190-DMS-DEB Document 13-12 Filed 02/15/21 PageID.390 Page 9 of 9




  percentage of the total kinds of commonly used handguns available for sale. In

  addition, we can conclude that only a few states, like Maryland and Massachusetts,

  have a roster like California’s and that this class of laws is of a very recent legal

  vintage. The ultimate effect of California’s roster, limiting access to new handguns,

  coupled with the state’s concomitant heavy regulation of self-made firearms, is to

  render it nearly impossible for ordinary Californians to obtain modern handguns

  otherwise in common use across the country.

        I declare under penalty of perjury that the foregoing is true and correct to the

  best of my knowledge. Executed within the United States on February __, 2021.

                                                ________________________
                                                Joseph Ostini, Esq.




                                                9
